TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00635-CR




                                     Robert Longoria, Appellant

                                                   v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
           NO. 99-962-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                __________________________________________

                                                Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant=s Motion

Filed: February 6, 2003

Do Not Publish